DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on October 26, 2020 is acknowledged.  The traversal is on the grounds that the groups are not so linked as to form a single general inventive concept.  This is not found persuasive because the two groups are directed toward distinct inventions and there are no common special technical features shared between Groups I and II, therefore unity is lacking. Further, newly amended claims 5 – 20, amended to include features not originally presented in an effort to overcome restriction requirement have been fully considered, however, “configured to be placed over a paint roller cage” is not novel as outlined in the rejection below, therefore, the lack of unity is proper.
The requirement is still deemed proper and is therefore made FINAL.
Status of Claims
Claims 1 – 4 are pending. Claims 5 – 20 are directed toward a non-elected Group.
Claim Interpretation
Claim 1 recites the limitation “substantially orthogonal to the first end” in line 4. Claim 3 recites the limitation “the inner core substantially covering” in lines5 and 6. Examiner finds that each of the limitations have been defined in such a way that the limitation outlines the metes and bounds of the claim so as to be understood by one having ordinary skill in the art and further as shown in the drawings and outlined in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson et al. (U.S. Patent No. 6,331,327 B1).
Regarding Independent Claim 1,  Jackson teaches a paint roller assembly (Fig. 1), comprising: a frame assembly (100) comprising a handle (grip, 114) and a frame (110), the frame comprising a first end (Annotated Fig. 1) engaged with the handle (114) and a cross-member structure ( T-shaft, 112) attached to the frame (110) opposite and substantially orthogonal (Fig. 1) to the first end (Annotated Fig. 1), the cross-member structure (112) comprising a first branch (Annotated Fig. 1) and a second branch (Annotated Fig. 1); a first paint roller cage (roller mechanism, 116; Right side), rotatably mounted on the first branch (Annotated Fig. 1); and a second paint roller cage (roller mechanism, 116; Left side), rotatably mounted on the second branch (Annotated Fig. 1).  

    PNG
    media_image1.png
    576
    670
    media_image1.png
    Greyscale

Regarding Claim 2, Jackson teaches the paint roller assembly (Fig. 1), further comprising a first paint roller cover (right hand paint roller cover, 120) and a second paint roller cover (left hand roller cover, 124), the first paint roller cover (120) placed over the first paint roller cage (116) and the second paint roller cover (124) placed over the second paint roller cage (116; Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (U.S. Patent No. 6,331,327 B1) in view of Gallardo (U.S. Patent No. 2012/0272470 A1).
Regarding Claim 3, Jackson teaches the paint roller assembly (Fig. 1) wherein the first paint roller cover (120) and the second paint roller cover (124) individually comprise: an inner core (121) defining a hollow cylinder (Fig. 1), the inner core (121) having a first end and a second end (Fig. 1); and an outer cover (122) comprising paint-absorbing material (Abstract), the paint-absorbing material covering an outer surface of the inner core (Fig. 1).  
Jackson does not teach an end cap, the end cap mounted to the first end of the inner core, substantially covering the first end; the paint-absorbing material covering an outer surface of the end cap.  
Gallardo, however, teaches an end cap (50), the end cap (52) mounted to the first end of the inner core (Fig. 40), substantially covering the first end (Fig. 41); the paint-absorbing material covering an outer surface of the end cap (52; Paragraph [0082]).  
It would have been obvious to one having ordinary skill in the art to modify the assembly of Jackson to further include an end cap, the end cap mounted to the first end of the inner core, substantially covering the first end; the paint-absorbing material covering an outer surface of the end cap, as taught by Gallardo, to provide a roller assembly  wherein both the first and second walls to be painted can be painted the same color and the roller to paint all the way into the corner between the two walls.
Regarding Claim 4, Jackson, as modified, teaches all of the elements of claim 3 as discussed above.
Jackson does not teach the paint roller assembly wherein the end cap defines at least one hole, wherein the at least one hole allows air to pass through the end cap, aiding in a removal of the paint roller cover from a paint roller cage.
Gallardo, however, teaches the paint roller assembly wherein the end cap (50) defines at least one hole (Fig. 36), wherein the at least one hole allows air to pass through the end cap (50), aiding in a removal of the paint roller cover (42) from a paint roller cage (44).
It would have been obvious to one having ordinary skill in the art to modify the assembly of Jackson to further include the end cap defines at least one hole, as taught by Gallardo, to provide a roller assembly wherein the end cap is easy to remove, thus saving time and effort when utilizing the different end caps for different functions.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723